  Case 3:20-cv-03213-E Document 18 Filed 10/21/20                  Page 1 of 12 PageID 392



NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

                                                      :
  BEAUTY PLUS TRADING CO., INC. et                    :
  al,                                                 :    Civil Action No. 20-09268 (SRC)
                                                      :
                                       Plaintiffs,    :
                                                      :                OPINION
                         v.                           :
                                                      :
  I & I HAIR CORP.                                    :
                                                      :
                                     Defendant.       :
                                                      :


CHESLER, District Judge

        This matter comes before the Court upon Defendant I & I Hair Corporation’s motion to

dismiss for lack of personal jurisdiction and improper venue pursuant to Federal Rules of Civil

Procedure 12(b)(2) and 12(b)(3), or in the alternative, to transfer venue. Plaintiffs Beauty Plus

Trading Company and Hair Plus Trading Company have opposed the motion. The Court, having

considered the papers filed by the parties, proceeds to rule on the motion without oral argument,

pursuant to Federal Rule of Civil Procedure 78. For the reasons discussed below, the Court will

grant Defendant’s motion to transfer venue by transferring this action to the Northern District of

Texas pursuant to 28 U.S.C. § 1404(a). Insofar as the motion seeks dismissal for lack of

personal jurisdiction and improper venue, that portion of the motion will be dismissed without

prejudice as moot in light of the transfer.

   I.      BACKGROUND

        I & I Hair Corporation (“I & I” or “Defendant”) is a Texas corporation with its

headquarters in Dallas, Texas. On or about December 11, 2018, I & I brought a trademark

                                                     1
  Case 3:20-cv-03213-E Document 18 Filed 10/21/20                   Page 2 of 12 PageID 393



infringement action in the United States District Court for the Northern District of Texas against

Beauty Plus Trading Co. (“Beauty Plus”), a New York corporation with its principal place of

business in New Jersey. I & I and Beauty Plus ultimately settled, executing a settlement

agreement (“the Settlement Agreement”) on or about April 22, 2019. The Settlement Agreement

includes a forum-selection clause, which states: “The state or federal courts of Texas located in

Dallas county shall be the exclusive forum for litigation concerning this Agreement.” (Settlement

Agreement, Art. 13). The clause further goes on to state that: “All parties to this Agreement

consent to personal jurisdiction in such courts [the state or federal courts of Texas located in

Dallas county].” (Settlement Agreement, Art. 13). The Settlement Agreement was then

incorporated into a consent judgment and permanent injunction ordered by the Northern District

of Texas on June 20, 2019. While the Settlement Agreement was only signed by Beauty Plus and

I & I, Section 13 of the consent judgment states:

         If Defendant [Beauty Plus] or any company directly or indirectly related to Chang Moo
         Lee[, owner of Beauty Plus,] is found by the Court to be in contempt of, or otherwise to
         have violated this Consent Judgment and Permanent Injunction, the parties agree that
         Plaintiff [I & I] shall be entitled to all available relief which it may otherwise request
         from the Court . . . .

(Consent Judgment and Permanent Injunction, I & I Hair Corp. v. Beauty Plus Trading Co., Inc.

(No. 3:18-cv-03254-M, N.D. Tex., June 20, 2019). Further, the Consent Judgment also states that

the Northern District of Texas is a proper venue under 28 U.S.C. § 1391(b), and that the Texas

district court retains jurisdiction over the matter “for the purposes of enforcing the terms of this

Consent Judgment and Permanent Injunction.” (Consent Judgment and Permanent Injunction, I

& I Hair Corp. v. Beauty Plus Trading Co., Inc. (No. 3:18-cv-03254-M, N.D. Tex., June 20,

2019).




                                                  2
  Case 3:20-cv-03213-E Document 18 Filed 10/21/20                   Page 3 of 12 PageID 394



         After the consent judgment and permanent injunction were entered, I & I filed two

successive motions for contempt against Beauty Plus in the Northern District of Texas, alleging

that the terms of the Settlement Agreement had been violated. I & I also brought these motions

for contempt against Hair Plus Trading Company (“Hair Plus”), a Georgia corporation with its

principal place of business in Georgia. I & I supported its decision to include Hair Plus in its

motions for contempt by alleging that Hair Plus is related to the owner of Beauty Plus, making

the consent judgment applicable against it as well. Ultimately, both motions were denied by the

Northern District of Texas based on its conclusion that I & I did not present sufficient evidence

to support a finding of contempt. After the second denial by the Texas district court, I & I then

sent Beauty Plus a litigation preservation letter dated July 17, 2020, stating that “it is probable

that [I & I] will file a lawsuit, in which Beauty Plus and/or Hair Plus will be named as a

defendant.” (Letter from Papool Chaudhari, Attorney for Defendant, to Beauty Plus (July 17,

2020) (ECF No. 15, Exhibit 12)). Beauty Plus and Hair Plus filed the present action in this Court

five days later, on July 22, 2020, seeking a declaratory judgment of non-infringement.

Subsequently, on August 17, 2020, I & I filed a related action against both Plaintiffs in the

Northern District of Texas, alleging trademark infringement.

   II.      DISCUSSION

         Defendant I & I brought this motion, seeking dismissal pursuant to Federal Rules of Civil

Procedure 12(b)(2) and 12(b)(3), or alternatively, requesting that the case be transferred to the

Northern District of Texas. Because the Court concludes that transfer to another venue is

appropriate under § 1404(a), it will not determine whether New Jersey is a proper venue with

personal jurisdiction over Defendant.




                                                  3
  Case 3:20-cv-03213-E Document 18 Filed 10/21/20                     Page 4 of 12 PageID 395



        Defendant’s motion to transfer venue to the Northern District of Texas is primarily based

on the forum-selection clause included in the Settlement Agreement entered into by Beauty Plus

and I & I, which states that any applicable suits must be brought in either federal or state court in

Dallas, Texas. When the Court is faced with a valid forum-selection clause that points to a

particular federal district, this clause may be enforced through a motion to transfer venue under

28 U.S.C. § 1404(a). Atl. Marine Constr. Co., Inc. v. U.S. Dist. Ct. W. Dist. Tex. et al, 571 U.S.

49, 52 (2013). That provision provides that: “[f]or the convenience of parties and witnesses, in

the interest of justice, a district court may transfer any civil action to any other district or division

where it might have been brought or to any district or division to which all parties have

consented.” 28 U.S.C. § 1404(a). Generally, a transfer analysis under § 1404(a) calls for a

weighing of private and public factors. Atl. Marine, 571 U.S. at 62-63. In Jumara, the Third

Circuit provided a list of factors a district court should normally consider under this test. The

private interest factors are:

        [1] [P]laintiff’s forum preference as manifested in the original choice; [2] the defendant’s
        preference; [3] whether the claim arose elsewhere; [4] the convenience of the parties as
        indicated by their relative physical and financial condition; [5] the convenience of the
        witnesses—but only to the extent that the witnesses may actually be unavailable for trial
        in one of the fora; and [6] the location of books and records (similarly limited to the
        extent that the files could not be produced in the alternative forum).

Jumara v. State Farm Ins. Co., 55 F.3d 873, 879 (3d Cir.1995) (internal citations omitted). The

public interest factors are:

        [1] [T]he enforceability of the judgment; [2] practical considerations that could make the
        trial easy, expeditious, or inexpensive; [3] the relative administrative difficulty in the two
        fora resulting from court congestion; [4] the local interest in deciding local controversies
        at home; [5] the public policies of the fora; and [6] the familiarity of the trial judge with
        the applicable state law in diversity cases.

Id. at 879-80 (internal citations omitted).




                                                   4
    Case 3:20-cv-03213-E Document 18 Filed 10/21/20                  Page 5 of 12 PageID 396



       However, “[w]hen the parties have agreed to a valid forum-selection clause, a district

court should ordinarily transfer the case to the forum specified in that clause. Only under

extraordinary circumstances unrelated to the convenience of the parties should a § 1404(a)

motion be denied.” Atl. Marine, 571 U.S. at 62. Thus, “a valid forum-selection clause [should

be] ‘given controlling weight in all but the most exceptional cases[,]’” as the “‘enforcement of

valid forum-selection clauses, bargained for by the parties, protects their legitimate expectations

and furthers vital interests of the justice system.’” Id. at 63 (quoting Stewart Org., Inc. v. Ricoh

Corp., 487 U.S. 22, 33 (1988) (Kennedy, J., concurring)). Therefore, where the parties have

agreed to another proper forum, the full Jumara analysis does not apply, and a district court

should not consider arguments about the parties’ private interests and the plaintiff’s choice of

forum. 1 Id. at 63-64. Instead, a district court should only consider the public interest factors, and

those factors “will rarely defeat a transfer motion” in this context. Id. at 64.

       Here, the forum-selection clause requiring that any disputes under the Settlement

Agreement be brought in Texas clearly applies against Beauty Plus, as a signatory to the

Settlement Agreement which includes the clause. Beauty Plus has not contested the validity of

the forum-selection clause in the Settlement Agreement. Rather, its only argument that the clause

is not applicable against it is that this case somehow does not concern the Settlement Agreement,

as Plaintiffs allege that “Beauty Plus has met all of its obligations under the Settlement

Agreement.” (Pls.’ Br. Opp’n Def.’s Mot. Dismiss, 15). This argument is inappropriate, in that it

assumes a conclusion that is an integral question in this litigation – that is, whether Beauty Plus

has adhered to the Settlement Agreement, or, whether it has breached the Settlement Agreement


1
 Additionally, unlike a traditional § 1404(a) transfer, a venue transfer predicated on a forum-
selection clause “will not carry with it the original venue’s choice-of-law rules.” Atl. Marine,
571 U.S. at 64.


                                                   5
  Case 3:20-cv-03213-E Document 18 Filed 10/21/20                  Page 6 of 12 PageID 397



and infringed on Defendant’s trademark rights. Plaintiffs’ request for a declaratory judgment of

non-infringement directly concerns what trademark rights and obligations were initially settled in

the Settlement Agreement. Thus, it is apparent that the forum-selection clause has been triggered

in this case. As such, under Atlantic Marine, the private factors and Beauty Plus’s choice of New

Jersey as the forum for its complaint are not relevant in determining whether transfer is proper,

and thus will not be considered by the Court.

       As for Hair Plus, although it is not a signatory to the Settlement Agreement which

contains the forum-selection clause, Defendant has proffered substantial evidence in support of

finding that Beauty Plus is in fact bound by the forum-selection clause. The Settlement

Agreement with the forum-selection clause and the consent judgment ordered by the Texas

district court are intimately intertwined. In the consent judgment, the court decreed that:

       If Defendant [Beauty Plus] or any company directly or indirectly related to Chang Moo
       Lee[, owner of Beauty Plus,] is found by the Court to be in contempt of, or otherwise to
       have violated this Consent Judgment and Permanent Injunction, the parties agree that
       Plaintiff [I & I] shall be entitled to all available relief which it may otherwise request
       from the Court . . . .

(Consent Judgment and Permanent Injunction, I & I Hair Corp. v. Beauty Plus Trading Co., Inc.

(No. 3:18-cv-03254-M, N.D. Tex., June 20, 2019, emphasis added). While Hair Plus summarily

argues in a footnote in its opposition to Defendant’s motion that it is not a company related to

Chang Moo Lee, this response is merely conclusory. Hair Plus’s response fails to address

Defendant’s allegations that Hair Plus is in fact owned by Chang Moo Lee’s sibling, and that

Chang Moo Lee’s wife is a Hair Plus shareholder. However, even if the forum-selection clause

does not apply against Hair Plus, on balance, the private factors listed in Jumara still support the

conclusion that Hair Plus’s case should be transferred to the Northern District of Texas.




                                                  6
    Case 3:20-cv-03213-E Document 18 Filed 10/21/20                 Page 7 of 12 PageID 398



       In applying the private factors to Hair Plus’s case, undoubtedly Hair Plus and I & I have

split preferences as to where the case should be maintained. However, the rest of the private

factors either lean in favor of transferring the case to the Northern District of Texas or are

neutral. The third private factor, which focuses on where the claim arose, supports a finding that

Texas is a more appropriate forum, as this suit arises under Defendant’s original infringement

claim against Beauty Plus, which was brought, and ultimately settled, in the Northern District of

Texas. 2 Then, while presumably Texas will not be the most convenient forum for Hair Plus, as

Hair Plus is a citizen of Georgia, Texas should be considered the most convenient forum for both

Defendant and Beauty Plus. Defendant clearly considers Texas to be a convenient forum, and

because the forum-selection clause in the Settlement Agreement certainly applies against Beauty

Plus, the Court will presume that Texas is a convenient forum for Beauty Plus. See Atl. Marine,

571 U.S. at 64 (“When parties agree to a forum-selection clause, they waive the right to

challenge the preselected forum as inconvenient or less convenient for themselves or their

witnesses, or for their pursuit of the litigation.”). Thus, any potential inconvenience that Texas

may pose to Hair Plus is outweighed by the fact that it is the most convenient forum for all other

parties. Further, Hair Plus has not alleged that Texas is inconvenient in the sense that its

witnesses may be unavailable for trial in Texas. Rather, the fact that the previous litigation took

place in Texas indicates that, on the contrary, Texas will be the most convenient forum for many

relevant witnesses. Hair Plus also has not indicated in any respect that files and necessary records

cannot be produced in Texas.


2
  Plaintiffs argue that the claim, in fact, arose in New Jersey, as that is where the inventory of the
alleged infringing products is held. It is not necessary to go into a detailed analysis as to whether
the Court should view the location of where the claim arose under this factor as where the
alleged infringing products are held, or where the litigation and subsequent settlement regarding
the parties’ respective trademark rights and obligations took place, as regardless of that
determination, the factors lean in favor of transferring to another venue.

                                                  7
  Case 3:20-cv-03213-E Document 18 Filed 10/21/20                   Page 8 of 12 PageID 399



       The public interest factors listed in Jumara likewise lean in favor of transferring the case

to the Texas district court. The only fact that Plaintiffs have alleged in support of finding that

New Jersey is a more convenient forum is that one of the plaintiffs, Beauty Plus, is a citizen of

New Jersey. While Beauty Plus’s status as a New Jersey citizen does, to some extent, implicate

New Jersey’s interest in acting as the forum for the case, this alone is not enough to warrant

keeping the case in New Jersey. Rather, Texas has a much stronger connection to the litigation.

The initial suit brought by Defendant against Beauty Plus over two years ago was litigated

entirely in the Northern District of Texas and culminated in the Settlement Agreement that was

incorporated into a consent judgment and permanent injunction ordered by the Northern District

of Texas. Since then, the Texas district court has had additional involvement with the case, as it

subsequently heard Defendant’s two motions attempting to hold Plaintiffs in contempt.

       Beyond Texas’s previous involvement with the case, relevant practical considerations,

another key public interest factor listed under Jumara, strongly support transferring the case to

another venue. In addition to arguing that Texas is a more appropriate venue for this litigation,

Defendant has argued that it is not subject to in personam jurisdiction in New Jersey and that

New Jersey is an improper venue. The Third Circuit has held that where there is a bona fide

dispute over the existence of in personam jurisdiction and a more convenient forum exists, the

court need not determine whether in personam jurisdiction exists over the defendant in the initial

forum. Schwilm v. Holbrook, 661 F.2d 12, 15-16 (3d Cir. 1981). Rather, the interests of justice

are furthered by transfer of the action pursuant to 28 U.S.C. § 1404(a) to the other proper venue

in which personal jurisdiction clearly exists. Id.

       Here, the Court’s determination that this matter should be transferred to another venue

obviates any questions regarding personal jurisdiction and venue in New Jersey. Nevertheless,



                                                     8
  Case 3:20-cv-03213-E Document 18 Filed 10/21/20                    Page 9 of 12 PageID 400



the uncertainty as to whether New Jersey has personal jurisdiction over Defendant is significant

to the extent that it influences the decision whether to transfer to another venue. Plaintiffs’

allegations in support of finding personal jurisdiction over Defendant are undoubtedly weak.

Defendant, as a corporation both organized and headquartered in Texas, is not a citizen of New

Jersey. Defendant’s contacts with New Jersey are also minimal. Defendant has no facilities or

employees in New Jersey, and its only contact with the state is through its sales to vendors in

New Jersey. Additionally, according to Defendant’s Brief in support of its motion, those sales to

New Jersey vendors only comprised 0.28% of Defendant’s total sales in the first half of 2020.

Plaintiffs do not contest these facts and merely attempt to form a basis for personal jurisdiction

over Defendant by pointing to letters sent to Beauty Plus in New Jersey, including the litigation

preservation letter, Defendant’s 24 New Jersey vendors, and the fact that a licensing agreement

between the parties that pre-dates the relevant dispute was negotiated and signed in New Jersey.

These facts are most likely insufficient to support a finding of either general or specific

jurisdiction over Defendant in New Jersey.

       In contrast, no parties dispute that personal jurisdiction could be established over all

parties in Texas. Indeed, Defendant, by bringing this motion to transfer venue pursuant to §

1404(a), contends that the Northern District of Texas would be an appropriate forum in which to

litigate this action and therefore necessarily concedes that it would be subject to in personam

jurisdiction there. Further, Plaintiffs, in their opposition to transfer, do not oppose on the basis

that personal jurisdiction over any of the parties would be lacking in the Northern District of

Texas. Indeed, the Settlement Agreement states that all parties to the agreement consent to

personal jurisdiction in Texas, and the Northern District of Texas also stated in its consent

judgment that it was retaining jurisdiction over manners concerning the consent judgment and



                                                   9
    Case 3:20-cv-03213-E Document 18 Filed 10/21/20                  Page 10 of 12 PageID 401



permanent injunction. Thus, because New Jersey’s ability to assert personal jurisdiction over

Defendant is questionable, at best, and, on the other hand, personal jurisdiction can clearly be

found in Texas, transferring the case to the Texas district court would be appropriate. Doing so

will prevent the waste of needless time, effort, and resources, by obviating the need for the

parties to litigate whether personal jurisdiction exists over Defendant. 3 As well, it is clear that the

forum-selection clause requires that Beauty Plus’s claim be heard in Texas. Accordingly, if the

Court were to split up the Plaintiffs’ claims by allowing Hair Plus to pursue its claim in New

Jersey, but transferring Beauty Plus’s suit to Texas, this would cause a waste of additional

resources and unnecessary duplicative efforts. Instead, transferring both Plaintiffs’ claims to

Texas would create the most efficient result. A decision by the Texas district court would also be

fully enforceable, as it is a proper forum with jurisdiction over the case. In addition, Plaintiffs

have not presented any evidence that there would be administrative issues with litigating the case

in the Northern District of Texas. Finally, being that federal question jurisdiction applies in this

case, there is no concern that the district judge in Texas will not be familiar with the applicable

law.

        The Court also notes that transferring the case to the Northern District of Texas will not

pose any administrative issues with litigating the case in that district, and in fact, will further

promote efficiency, as a related suit regarding this trademark infringement claim is already

pending in the Northern District of Texas. Generally, where two related suits are pending in

different courts with concurrent jurisdiction, trial judges are meant to defer to the court where the

case was first filed. EEOC v. Univ. of Pa., 850 F.2d 969, 971 (3d Cir. 1988). While the first-to-



3
 Additionally, being that Defendant has contested whether New Jersey is a proper venue for this
case, transferring the case to a proper venue, the Northern District of Texas, will also avoid the
unnecessary litigation of potential venue questions in this district.

                                                  10
  Case 3:20-cv-03213-E Document 18 Filed 10/21/20                   Page 11 of 12 PageID 402



file rules give a court the power to favor an earlier proceeding over a subsequent filing, “[t]hat

authority, however, is not a mandate directing wooden application of the rule without regard to

rare or extraordinary circumstances, inequitable conduct, bad faith, or forum shopping. District

courts have always had discretion . . . given appropriate circumstances justifying departure from

the first-filed rule.” Id. at 972. For example, in EEOC v. Univ. of Pa., the Third Circuit held that

the district court did not abuse its discretion by declining to invoke the first-filed rule when the

first-filing party instituted suit in one forum in anticipation of the opposing party’s imminent suit

in another, potentially less favorable, forum. Id. Here too, the facts present a situation where the

Court need not blindly adhere to the first-to-file rule. While Plaintiffs suit in this forum was filed

approximately three weeks before Defendant filed the related suit in the Northern District of

Texas, Plaintiffs’ actions appear to have been motivated by forum shopping. Plaintiffs were

aware that Defendant was planning to imminently file suit in another forum. Indeed, Beauty Plus

received a litigation preservation letter from Defendant’s Texas-based counsel, stating that “it is

probable that [I & I] will file a lawsuit, in which Beauty Plus and/or Hair Plus will be named as a

defendant” and just five days later, Plaintiffs filed suit in this Court. (Letter from Papool

Chaudhari, Attorney for Defendant, to Beauty Plus (July 17, 2020) (ECF No. 15, Exhibit 12)).

Plaintiffs were clearly motivated by their desire to avoid what, in their view, is a less favorable

forum, as litigating the case in Beauty Plus’s home state would be preferable to Plaintiffs. As

such, the Court need not and will not apply the first-to-file rule and will instead transfer this case

to the Northern District of Texas.

       Therefore, based on the relevant forum-selection clause and the Jumara factors, this Court

concludes, in its discretion, that a transfer of this action to the Northern District of Texas would




                                                  11
  Case 3:20-cv-03213-E Document 18 Filed 10/21/20                  Page 12 of 12 PageID 403



promote the convenience of the parties and serve the interests of justice. Thus, Defendant has

demonstrated that a transfer pursuant to 28 U.S.C. § 1404(a) is warranted.

   III.      CONCLUSION

          For the foregoing reasons, the Court will grant Defendant’s motion insofar as it seeks to

transfer venue. Pursuant to 28 U.S.C. § 1404(a), and in the interests of justice, venue of this

action will be transferred to the United States District Court for the Northern District of Texas.

An appropriate Order with be filed together with this Opinion.



                                                        s/Stanley R. Chesler
                                                       STANLEY R. CHESLER
                                                       United States District Judge


Dated: October 21, 2020




                                                  12
